Title: To James Madison from James Leander Cathcart, 4 April 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


4 April 1803, “U S Ship Chesapeake, Gibraltar Bay.” Informs JM that he has drawn on the State Department “this day” for $430.25 in favor of John Gavino; “said sum when paid you will please to have placed to my Acct. untill final settlement.”
 

   
   RC (DNA: RG 59, CD, Tripoli, vol. 2). 1 p. In a clerk’s hand, signed by Cathcart. Docketed by Wagner.



   
   A full transcription of this document has been added to the digital edition.

